Citation Nr: 1403945	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for active duodenal ulcer (also claimed as peptic ulcer).  

2.  Entitlement to service connection for a bone condition, claimed as arthritis of the spine and arthralgia.

3.  Entitlement to service connection for a skin condition to include blackheads.


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1971 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June and September 2010 rating decisions, by the Department of Veterans Affairs (VA) Regional Offices (RO) in Muskogee, Oklahoma, which denied the claims.  

In March and June 2011, the Veteran requested a Travel Board hearing.  The RO provided a hearing date but the Veteran failed to present.  Therefore, the Board deems the hearing requests withdrawn.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Numerous statements of record show that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  To date, VA has not attempted to associate these records with the claims folder.  As such, the Board finds this matter must be remanded to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1.  Associate, physically or electronically from the SSA the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

2.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

